Title: From Thomas Jefferson to Thomas Appleton, 13 July 1820
From: Jefferson, Thomas
To: Appleton, Thomas


						Dear Sir
						
							Monticello
							July 13: 20.
						
					My letters to you, within the last 12. months have been of May 28. 19., with the annual remittance to M. & Me Pini, Sep. 3. informing you of a remittance thro’ mr Vaughan of 300. D. for the wives of the two Raggis, and Feb: 15. 20. announcing a remittance of 400. D. for the same persons to pay their passage and expences to the US. since the last of these your two of Jan. 15. & 21. have been recieved. I wonder much that the remittance of the 300. D. had not got to hand at the date of yours of Jan. 21. but that transaction having passed between mr Vaughan and our Proctor, I am not able to state the particulars of it’s transmission. I hope however it is long since at hand as to the 400. D. of Feb. last, mr Vaughan in a letter of Mar. 3. says ‘the 400. D. have been recieved, and I purchased S. Girard’s bill on Jas Lafite and co. Paris at 60. days to order of Thos Appleton for 213590/100 equal to 403. D. which I have forwarded to him under cover to Bernard Henry Gibralter by the Newburn capt Cushing viâ Madeira, & duplicate by the Pleiades Capt West direct to Gibralter under care of a friend. The 3d I shall send viâ New York. by the Pleiades I sent your letter to mr Appleton.’Since your information as to the post thro’ Spain I much regret that this last remittance has gone by Gibralter. altho’ I should have supposed opportunities from that to Leghorn by sea could not have been rare. however I shall caution mr Vaughan against it in future, and recommend London & Paris, perhaps also Marseilles where an opportunity to Leghorn direct does not occur.In mine of Feb. 15. I mentioned that I should make my annual remittance to M. & Me Pini in April or May. I am however to this date before it could be done. the extraordinary embarrasments produced by the sudden withdrawing of one half of our circulating medium has in a great measure suspended money transactions. 9. out of 10. of the banks of the different states have blown up; the adventurers calling themselves merchants, who had been trading on bank credits, have been swept away; those who stood the ordeal still suspend their business, from caution, till the storm shall be over, so that from the want of medium, and the want of purchasers at market, property & produce are fallen one half. we had 18. month ago 6. millions of Dollars in circulation in this state, of paper; we have but 3. millions now. produce, say flour sold from 8. to 16. D. a barrel. it is now at 4. D. this extraordinary curtailment in the profits of the year has brought on a general distress, unknown before in the annals of our country. before this explosion in our commerce, I had hoped myself to have been able in good time to remit the principal of my debt to M. & Me Pini, from the annual profits of my estate: but the fall in the price of produce likely to continue some time yet, has induced me to give up that hope and to determine on the sale of property sufficient for that paiment. this I will certainly do as soon as the present suspension of buying and selling ceases, and bidders at a fair price return into the market. at this time nothing can be sold at half price.these difficulties have made me a little later than I had expected in the remittance of interest this year to M. & Me Pini. I have now placed in Mr Vaughan’s hands 444. D. with a request to vest it in a bill of Mr Girard on Paris, (the most solid channel of remittance, and indulged to me as a favor) and to send it viâ Paris or London, or both; so that I hope it will have a safe and speedy passage to you.The seeds mentioned in your two last letters are not yet at hand: they will probably come safe, but not in time for the present seasonThe quarry of stone near our University on which we had depended for the caps and bases of our columns, we find to answer for the bases of all the orders, and the capitels of the plainer ones; but not for the Ionic & Corinthian capitels. we have resorted to a distant quarry 70. miles off, for a better stone. but this is scarcely susceptible of the delicate sculpture of the Corinthian, it has occurred to me that, considering the low price of labor, and of the material with you, we might probably get them from Carrara, ready made and delivered at Richmond, cheaper than we can make them of stone. in this expectation, I will request you to inform me what will be the cost, delivered at Leghorn, and the probable freight thence to Richmond, of capitEls of the following orders & dimensions, to witCorinthian capitels for columns whose diminished diameters are 208/10 English inches, and others of 252/10 Inches. to be copied from Palladio Book I. pl. 26. Ionic capitels for columns whose diminished diameters are 26⅛ English inches and others 26½ inches to be copied from Palladio Book I. plate 20. and within what time after you recieve the order can they be delivered at Leghorn? the marble you know, for outside work, need be but of common quality; but our bases & columns being of a greyish stone the capitel should be of nearly the same hue. if we find the prices more advantageous than here, the money will be remitted you with the order. each capitel to be packed singly in a strong box. the sooner I can recieve your answer to this enquiry, the sooner we shall stop here, and the larger our order will be for carrara. this is the only kind of work in marble we shall have occasion for. a future building proposed, on the model of the Pantheon, but on a smaller scale, may call hereafter for a larger supply of Corinthian capitels.P.S. June 30. 20. I had written thus far when your favor of May 18. came to hand. the remittance of 300. D. for the Raggis, mentioned in my letter from Poplar Forest, I find on enquiry was not carried into execution. the Proctor informs me that they soon after changed their mind, concluded to send for their wives, which requiring a larger sum, produced delay till the state of their accounts admitted it, this brought on winter and finally the remittance of 400. D. was made only in time for them to sail in spring. on the subject of what I owe to Mr Mazzei’s representatives I had already made up my mind to clear it out as soon as possible. like thousands of others, I had sustained some losses by being security for a friend who failed under the late general bankruptcies. this not admitting the delay of annual crops I had come to the resolution of selling some unprofitable property to pay at once, and to make the sale sufficient to discharge the debt to M. & Me Pini. as yet however nothing can be sold. all confidence is suspended, and fear takes it’s place. the grounds, for example, in Rich’d of mr Mazzei which sold for 6432. D. could not now sell for 1500. D. it will probably be another year before the fair prices of things are settled and proportioned to the reduction of circulating medium. I shall certainly take advantage of the first possibilities of disposing of property to disengage myself. it is this same state of commerce which has delayed to this date the remittance of this year’s interest.I salute you with constant & affectionate friendship and respect.
						Th: Jefferson
					